UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 22, 2011 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-32483 61-1109077 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (812) 962-5000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02.Departure of Directors or Certain Officers; Compensatory Arrangements of Certain Officers. (b)Effective September 22, 2011, Richard F. Schomer left his position as Senior Vice President / Marketing & Sales of Accuride Corporation (the “Company”). (e)The Company has elected to treat Mr. Schomer’s separation as a separation for “Good Reason” or a termination without “Cause” outside of a “Protection Period” under Mr. Schomer’s Severance and Retention Agreement, which is in the form of the Form Severance and Retention Agreement (Tier II Executives) previously filed as an exhibit to Form 10-K on March 13, 2009.In addition to the severance payable under, and subject to the terms of, such agreement, the Company also agreed that Mr. Schomer will receive the following (i) a pro rated amount of any bonus payment to which he would have become eligible to receive under the Company’s 2011 Annual Incentive Compensation Plan had he remained employed for the full year 2011, which amount, if any, will be determined in 2012, and (ii) outplacement services.Pursuant to his Severance and Retention Agreement, Mr. Schomer has agreed to twenty-four (24) month post-employment non-competition and non-solicitation covenants. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCURIDE CORPORATION /s/ STEPHEN A. MARTIN Dated:September 28, 2011 Stephen A. Martin Senior Vice President / General Counsel
